     Case 3:20-cv-00341-MMD-WGC Document 5 Filed 08/21/20 Page 1 of 3



1
2
3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     AARON SLEDGE,                                       Case No. 3:20-cv-00341-MMD-WGC
7                                           Plaintiff,                   ORDER
8            v.
9     TACIT, et al.,
10                                     Defendants.
11
12          On June 11, 2020, this Court issued an order directing Plaintiff to file a fully

13   complete application to proceed in forma pauperis or pay the full filing fee of $400 on or

14   before August 10, 2020. (ECF No. 3 at 2.) In addition, on June 11, 2020, this Court issued

15   a second order directing Plaintiff to file a signed amended complaint on or before August

16   10, 2020. (ECF No. 4 at 2.) The August 10, 2020 deadline has now expired, and Plaintiff

17   has not filed a signed amended complaint, an application to proceed in forma pauperis,

18   paid the full $400 filing fee, or otherwise responded to the Court’s orders.

19          District courts have the inherent power to control their dockets and “[i]n the

20   exercise of that power, they may impose sanctions including, where appropriate . . .

21   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

22   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

23   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

24   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

25   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

26   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

27   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

28   comply with local rule requiring pro se plaintiffs to keep court apprised of address);
     Case 3:20-cv-00341-MMD-WGC Document 5 Filed 08/21/20 Page 2 of 3



1    Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for
2    failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir.
3    1986) (affirming dismissal for lack of prosecution and failure to comply with local rules).
4           In determining whether to dismiss an action for lack of prosecution, failure to obey
5    a court order, or failure to comply with local rules, the Court must consider several factors:
6    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to
7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
11          Here, the Court finds that the first two factors, the public’s interest in expeditiously
12   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
16   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring
17   disposition of cases on their merits—is greatly outweighed by the factors in favor of
18   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
19   the court’s order will result in dismissal satisfies the “consideration of alternatives”
20   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
21   F.2d at 1424.
22          The Court’s order requiring Plaintiff to file an application to proceed in forma
23   pauperis or pay the full filing fee on or before August 10, 2020 expressly stated: “IT IS
24   FURTHER ORDERED that if Plaintiff does not file a fully complete application to proceed
25   in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
26   on or before August 10, 2020, the Court will dismiss this action without prejudice for
27   Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all
28   three documents needed to file a complete application to proceed in forma pauperis."



                                                  -2-
     Case 3:20-cv-00341-MMD-WGC Document 5 Filed 08/21/20 Page 3 of 3



1    (ECF No. 3 at 3.) Further, the Court’s order requiring Plaintiff to file a signed amended
2    complaint on or before August 10, 2020 expressly stated: “IT IS FURTHER ORDERED
3    that, if Plaintiff does not file a signed amended complaint on or before August 10, 2020,
4    the Court will dismiss this action without prejudice for Plaintiff to refile the case with the
5    Court, under a new case number, when Plaintiff is able to file a signed amended
6    complaint. (ECF No. 4 at 2.) Thus, Plaintiff had adequate warning that dismissal would
7    result from his noncompliance with the Court’s orders to file both a signed amended
8    complaint and an application to proceed in forma pauperis or pay the full filing fee on or
9    before August 10, 2020.
10          It is therefore ordered that this action is dismissed without prejudice based on
11   Plaintiff’s failure to file both a signed amended complaint and an application to proceed
12   in forma pauperis, or pay the full filing fee in compliance with this Court’s orders dated
13   June 11, 2020.
14          The Clerk of Court is directed to enter judgment accordingly and close this case.
15   No additional documents may be filed in this closed case.
16          DATED THIS 21st day of August 2020.
17
18
19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28



                                                 -3-
